Order modified so as to vacate the order of confirmation only as to damaged parcels Nos. 36, 39 and 41, and benefit parcels Nos. 46, 47, 61, 48 and 49, and any other benefit parcel owned by the city; and as so modified affirmed, without costs, upon the ground that the respondent’s objections filed with the commissioners were limited to the said parcels; and also upon the ground that no notice of the motion to vacate was in any manner given to any one interested in any of the other parcels. Jenks, P. J., Mills, Rich, Putnam and Blackmar, JJ., concurred.